      Case 1:19-cv-00391-LG-RHW Document 34 Filed 07/23/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

ARC CONTROLS, INC.

VERSUS                                            CASE NO. 1:19-cv-00391-LG-RHW

M/V NOR GOLIATH., In Rem, and
GOLIATH OFFSHORE HOLDINGS
PTE.LTD, In Personam

                      VERIFIED COMPLAINT IN INTERVENTION

       The Verified Complaint of plaintiff-in-intervention, Curtin Maritime Corporation

(“Curtin”), against M/V NOR GOLIATH, her engines, tackle, and appurtenances, in rem,

in causes of breach of maritime contract and foreclosure of maritime liens, respectfully

represents as follows:

                                       Jurisdiction

                                             1.

       This is an admiralty and maritime claim within the meaning of 28 U.S.C. §1333,

Rule 9 (h) of the Federal Rules of Civil Procedure, and the Federal Maritime Lien Act, 46

U.S.C. §31301, et seq. Curtin is entitled to intervene as of right according to Rule 24(a)

of the Federal Rules of Civil Procedure.

                                           Parties

                                             2.

       Plaintiff-Intervenor, Curtin, is a corporation organized and existing under the laws

of the State of California, having its principal place of business at Long Beach, CA. Curtin

owns and operates a specialized towing/towboat chartering business and it furnished pre-

arrest necessaries to the M/V NOR GOLIATH, now within this District.
      Case 1:19-cv-00391-LG-RHW Document 34 Filed 07/23/19 Page 2 of 5



                                              3.

       M/V NOR GOLIATH (hereinafter the “GOLIATH”) is a 180-meter long steel hulled

industrial crane vessel registered in the Marshall Islands bearing IMO Registration No.

9396933 that is now or will be during this action within this District and the jurisdiction of

this Court.

                                           Facts

                                              4.

       At the request of Epic Companies, LLC (“EPIC”) and/or the owner or charterer of

the GOLIATH or its authorized agent, Curtin provided necessaries to the GOLIATH

commencing May 24, 2019. Specifically, CURTIN, as owner of the towing vessel, M/V

SHIRLEY C, provided towing services to EPIC pursuant to a Master Time Charter and

Towing Agreement and Charter Order (collectively “charter documents”). Copies of the

charter documents are attached hereto and incorporated as Exhibit A; and a copy of

Curtin’s supporting invoice in the principal amount of $19,500.00 is attached and

incorporated as Exhibit B. Curtin reserves the right to amend and supplement its claim to

include additional ongoing and accruing unpaid invoiced amounts.

                                              5.

       The foregoing pre-arrest towing services provided by Curtin to the GOLIATH were

necessary for the operations of the GOLIATH in its ordinary trade, and have a fair market

value in the total principal amount of $19,500.00 and as well in the further amounts of

additional invoices that have been, or may become issued, for services rendered to the

GOLIATH (exclusive of interest, costs, and attorney’s fees), none of which has been paid

despite amicable demand.
      Case 1:19-cv-00391-LG-RHW Document 34 Filed 07/23/19 Page 3 of 5



                                              6.

       EPIC has failed to make payments to Curtin for such towing services.

                                              7.

       As shown by the attached Verifying Affidavit, the foregoing allegations are true and

correct and within the admiralty jurisdiction of this Court.

                                              8.

       Pursuant to the general maritime law and the Federal Maritime Lien Act, Curtin

has one or more maritime liens against the GOLIATH totaling $19,500.00, plus additional

ongoing and accruing amounts due, pre-judgment and post-judgment interest, costs,

attorney’s fees, and collection expenses.

                                              9.

       Pursuant to the provisions of the Federal Maritime Lien Act, Curtin is entitled to

have this Court recognize its lien(s) against the GOLIATH and is entitled additionally to

judgment against the vessel in the full amount of its claims, plus interest, costs and

attorney’s fees.

                                             10.

       As a result of EPIC ’s refusal to pay Curtin the sums owed as aforementioned,

Curtin is entitled to judgment against the M/V NOR GOLIATH in the amount of its claims,

plus attorney’s fees, interest and costs; her engines, tackle and apparel, and to have the

M/V NOR GOLIATH seized and sold by the United States Marshal or other person

authorized by the Court to satisfy these claims and said liens asserted herein by Curtin.

Curtin further avers that it is entitled to the first monies received from said seizure and
      Case 1:19-cv-00391-LG-RHW Document 34 Filed 07/23/19 Page 4 of 5



sale following satisfaction of the expenses of the legal administration of the vessel while

in custodia legis.

       WHEREFORE, Intervenor, Curtin Maritime Corporation, prays that citation be

issued and served upon the M/V NOR GOLIATH, her engines, tackle and apparel, in the

form and manner prescribed by law and that, all persons claiming interest in said vessel

may be cited to appear and answer the matters aforesaid, and that, after due proceedings

are had, judgment be entered against the M/V NOR GOLIATH and in favor of Curtin

Maritime Corporation in the sum of $90,000.00 and all additional sums due, plus interest,

costs and attorney’s fees.

       CURTIN further prays that the M/V NOR GOLIATH, her engines, tackle and

apparel, be seized, condemned and sold to pay such sums, and for such other general

and equitable relief as this Honorable Court deems proper.


                                         Respectfully submitted:

                                         s/André J. Mouledoux
                                         GERARD J. DRAGNA (MS Bar #104083)
                                         ANDRÉ J. MOULEDOUX (Pro Hac Vice)
                                         TREVOR M. CUTAIAR (Pro Hac Vice)
                                         Mouledoux, Bland, Legrand & Brackett
                                         701 Poydras Street, Suite 4150
                                         New Orleans, LA 70139
                                         Telephone: 504-595-3000
                                         Facsimile: 504-522-2121
                                         E-Mail: amouledoux@mblb.com
                                                 tcutaiar@mblb.com
                                                 gdragna@mblb.com
                                          3 CURTIN INTERVENTION
       Case 1:19-cv-00391-LG-RHW Document 34 Filed 07/23/19 Page 5 of 5



                              CERTIFICATE OF SERVICE

       I hereby certify that on July 22, 2019, I electronically filed the foregoing with the
Clerk of Court by using CM/ECF system which will send a notice of electronic filing to all
CM/ECF participants.

        I further certify that I mailed the foregoing document and the notice of electronic
filing by first class mail to the following non-CM/ECF participants: None.


                                                 s/André J. Mouledoux




3 MARMAC INTERVENTION.docx
